Citation Nr: 0809430	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 2002) based on treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1953, and he died in June 2001.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied the appellant's claim for DIC under 
the provisions of 38 U.S.C.A. § 1151 based on VA treatment.  
The Board denied this claim in an October 2005 determination, 
and the appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in October 2006, the Court granted the Secretary's 
Motion for Summary Remand.  This case was again before the 
Board in March 2007, at which time it was remanded for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2001.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was respiratory failure, due to, 
or as a consequence of, right lower lobe bronchopneumonia.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause of death, were 
malnutrition, chronic obstructive pulmonary disease, and an 
old myocardial infarction.

3.  The veteran's death was not a result of, nor is there any 
evidence of, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel during the veteran's hospitalization 
and treatment from February to June 2001.


CONCLUSION OF LAW

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
are not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, by letter dated in March 2007, the RO advised 
the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by her, what information and 
evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence that 
pertains to the claim.  The appellant was also advised of the 
evidence needed to establish a disability rating and 
effective date in the March 2007 letter.  The case was last 
readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the VA 
records for the period in question, a memorandum from the 
Health Care System Director, a letter from [redacted], and a VA 
medical opinion.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, 
including at a hearing before the undersigned, a letter from 
her to [redacted], a letter to appellant from [redacted], VA 
medical records,  and a Memorandum from the Health Care 
System Director.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Factual background

At the time of a period of VA hospitalization during the 
months from February to May 2001, it was noted that the 
veteran was being seen for follow up of his leg ulcers and 
peripheral vascular disease.  Reportedly, the veteran had 
developed a mild shortness of breath and cough, following 
which radiographic studies revealed the presence of bilateral 
pneumonia.  Arterial blood gases were consistent with severe 
hypoxemia, and the veteran exhibited elevated cardiac enzymes 
and troponin.

At the time of admission, there was noted a history of 
chronic obstructive pulmonary disease, arteriosclerotic heart 
disease, total right hip replacement, peripheral vascular 
disease, peptic ulcer disease with gastrointestinal bleeding, 
and chronic ulcers of the legs.  On physical examination, the 
veteran's skin was warm and dry, with poor turgor.  There 
were chronic ulcers of the legs, though with no evidence of 
any peripheral adenopathy.  Examination of the veteran's 
heart revealed a questionable systolic murmur in the mitral 
area.  The veteran's lungs showed evidence of bilateral 
rhonchi, and there were rales present in the veteran's right 
lung.

During the veteran's hospitalization, he experienced weight 
loss, but would not allow nasogastric (NG) tube feedings.  
Accordingly, the veteran was given food supplements with a 
dietary consult.  The veteran gradually developed some 
decubitus ulcers in spite of nursing care and a special 
mattress.  A nurse was consulted for care of the veteran's 
decubitus ulcers, and he was given a Duo-Derm dressing.  
During the veteran's hospitalization, his pneumonia showed 
some improvement.  However, he developed a urinary tract 
infection and urinary retention requiring the insertion of a 
catheter.  The veteran experienced subsequent recurrent 
urinary tract infections which were treated appropriately 
with antibiotics.  The veteran was also seen by a 
cardiologist for his acute myocardial infarction.  However, 
the veteran refused any acute care.  The veteran was also 
seen by a pulmonologist on consult for his bilateral 
pneumonia and pleural effusion, but he refused to undergo 
thoracentesis or any further procedures.  Accordingly, the 
veteran was treated with appropriate antibiotics, oxygen 
therapy, and nebulizers.  The pertinent diagnoses noted at 
the time of discharge were bilateral pneumonia; pleural 
effusion; end stage chronic obstructive pulmonary disease; 
acute myocardial infarction; arteriosclerotic heart disease; 
hypertension; malnutrition; and decubitus ulcers of the 
buttocks and legs.

At the time of a subsequent VA hospitalization beginning in 
mid-May 2001, it was noted that the veteran had been 
transferred from the Tallahassee Community Hospital for 
management of a possible myocardial infarction.  Reportedly, 
the veteran had been seen there for shortness of breath of 
one day's duration which had been getting worse.

On the day following admission, it was noted that the veteran 
had decubiti on his coccyx with a Duo-Derm dressing in place.  
Later that same day, skin care was performed on the patient's 
buttock.  The Duo-Derm dressing was removed, revealing a 2 by 
2 1/2-inch decubitus ulcer with no necrotic tissue and good 
granulation.  A new Duo-Derm dressing was placed on the site, 
and the veteran was repositioned on his left side supported 
with pillows.

During the course of treatment two days later, it was noted 
that the veteran had decubiti on his sacrum with a Duo-Derm 
dressing in place.

During the course of treatment on May 19, 2001, it was noted 
that the veteran would require a blood transfusion, but that 
no consent was available.  Accordingly, a call was placed to 
the veteran's family in order to obtain that consent.  Noted 
at the time of evaluation was that the veteran would be given 
two units of blood following the procurement of informed 
consent.

Later that same day, a VA physician explained the risk of 
transfusion to the veteran's family.  Noted at the time was 
that the veteran's transfusion was awaiting the availability 
of blood.  Shortly thereafter, it was noted that the veteran 
had been premedicated, and that blood was available.  The 
attention of the administering medical personnel was drawn to 
the consent furnished for the veteran's blood transfusion.

On May 24, 2001, it was noted that decubitus care had been 
furnished to the sacral area.

The following day, it was noted that the veteran had been 
repositioned on his side "for comfort."

During the course of treatment on May 27, 2001, the veteran's 
family complained that oxygen was not "on the veteran."  
Reportedly, a physician had previously informed them that the 
veteran was to stay on oxygen "at all times" due to his 
saturation levels being low.  However, the veteran refused 
oxygen both to the staff and his family.  Subsequently, a VA 
physician was notified that the veteran's family wished to 
see him regarding the veteran's refusal of oxygen.  It was 
subsequently explained to the veteran's family that the 
veteran had the right to refuse treatment or medication as 
long as he was alert and oriented.  Shortly thereafter, it 
was noted that oxygen remained in use, and that the veteran 
had received decubitus care to his sacral area.  The 
veteran's family remained at his bedside.

During the course of treatment on May 31, 2001, it was noted 
that the veteran had a sacral ulcer.  Consequently, it was 
suggested that the veteran be placed on a specialty airflow 
mattress in order to prevent further skin breakdown.

On June 1, 2001, it was noted that the veteran exhibited a 
sacral decubitus with ulceration through the full thickness 
of the skin.  The bony sacrum was exposed in the base of the 
ulcer, and a portion of the necrotic skin was black-colored 
at the central portion of the ulcer.  Noted at the time of 
evaluation was that the necrotic tissue should be debrided.

The following morning, the necrotic tissue was sharply 
debrided from the veteran's sacral decubitus ulcer.  Noted at 
the time was that the veteran should be given dressings twice 
daily soaked in half-strength Dakin's solution.

During the course of treatment on June 6, 2001, the veteran 
was encouraged to turn off his back, and assisted in doing 
so.

Progress notes dated from June 7, 2001, through June 11, 
2001, reflect that the veteran was turned and positioned and 
on oxygen.  It was noted on June 11, 2001, that laboratory 
studies showed evidence of dehydration.  Intravenous fluids 
were initiated.  

On June [redacted], 2001, it was noted that the veteran was weak.  At 
that time, the veteran was turned and repositioned, and 
medicated for pain.  At approximately 8 o'clock that evening, 
the veteran was observed to be very weak.  The veteran's 
wife, who was present at his bedside, informed the attending 
physician that there was no need to contact the medical 
officer of the day, inasmuch as she knew "everything ha[d] 
been done that could have."  The veteran expired shortly 
thereafter.

According to the Certificate of Death, the immediate cause of 
the veteran's death was respiratory failure, due to, or as a 
consequence of, right lower lobe bronchopneumonia.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were malnutrition, 
chronic obstructive pulmonary disease, and an old myocardial 
infarction.

A Memorandum from the Health Care System Director to the VA 
OIG (Office of Inspector General) Hotline addressed 
allegations of the appellant regarding improper care and 
mistreatment of the veteran.  The memorandum noted that in 
response to allegations of inadequate care as evidenced by 
frequent changes in antibiotics, lack of required tests, 
administration of heparin despite his being a "bleeder", 
inattention to pain management, lack of communication 
regarding treatments and plan, and receipt of blood probably 
intended for another patient, the Medial Director for 
Clinical Programs and several registered nurses carefully 
reviewed the veteran's medical records.  It was noted that 
regular laboratory and radiologic studies were sufficient to 
guide the plan of care, and that he was given heparin after 
an acute myocardial infarction only after careful evaluation 
by a cardiologist.  The heparin was discontinued as soon as 
cardiac enzymes became normal and there were no untoward 
effects.  It was also noted that he did receive blood, which 
was indicated for a low hemoglobin level.  The blood was 
administered as ordered, with attention to the proper 
identification of the blood type of the veteran. It was also 
noted that as his condition declined, there is documentation 
that his interdisciplinary treatment plan was actively 
implemented and evaluated, including the adjustment of pain 
medications and regular nursing notification to the physician 
regarding the veteran's condition and needs.    It was also 
noted that the records document that the medical plan of care 
was discussed with the veteran and his family regularly 
during hospitalizations.  

In response to the appellant's allegation of being threatened 
with a court order and being forced to sign a DNR (do not 
resuscitate) request, the Memorandum notes that all staff 
involved in these situations and well as nearby witnesses 
were interviewed, and medical records were reviewed.  It was 
noted that there was a controversy about the veteran's plan 
of care.  The clinical team felt that the veteran's guarded 
condition and low oxygen levels required hospitalization at 
the Montgomery (West Campus) Intensive Care Unite, with 
possible ventilatory support.  The veteran and his family did 
not wish him to be transferred nor to consider a ventilator.  
Per policy, the staff discussed the implications of various 
courses of action, including the possible initiation of a DNR 
order.  Neither staff recollections nor chart entries reveal 
an allusion to a court order, only a DNR order.  The veteran 
and his family did not wish to complete an Advanced Directive 
at that time, but based upon information they were given, did 
so within a few days.  

In response to the allegation regarding inadequate nursing 
care including refusal to use an egg crate, development of a 
pressure ulcer, lack of dressing changes as ordered, failure 
to turn and reposition, lack of an available call light, 
failure to administer prescribed oxygen, and inadequate 
personal care, it was noted that there was documentation that 
the appellant wanted to leave an egg crate mattress to put on 
the veteran's bed.  However Federal Fire Safety regulations 
prohibit the use of an egg crate mattress because of toxic 
fumes emitted in the event of fire.  It was noted the veteran 
did have a DeCube mattress which are pressure reducing 
mattresses especially designed to prevent skin breakdown.  It 
was noted that the veteran did develop pressure ulcer while 
hospitalized, due to his debilitated state on admission, thin 
and frail skin, and compromised nutritional status.  There 
was documentation that the veteran was turned every two 
hours.  There was also documentation that the veteran did not 
like to be turned and frequently turned himself onto his 
back.  The veteran's son and daughter also questioned the 
need for turning him.  There is also documentation of 
dressing changes which describe the condition of the ulcer 
and treatment rendered.  It was noted that there were several 
occasions where the veteran refused his oxygen therapy and it 
was probable that the appellant did find him without it on 
some visits.  It was noted that the staff recalled that he 
usually would accept his oxygen after a brief time off of it.  
It was further noted that the call system is integrated into 
the side rails of the bed.  The memorandum also noted there 
was documentation that the appellant told the staff that she 
knew they were doing all that could be done for her husband.

With regard to her contention that the veteran was sent home 
without proper discharge planning by the social worker, it 
was noted that when the veteran achieved the maximum benefit 
from hospitalization at the acute care level, discharge 
either to home or a nursing home was indicated.  It was 
recommended that the veteran consider a community nursing 
home, but the family did not agree and took him home.  All of 
the necessary equipment was in place prior to discharge and 
home nursing care and home health aid services were 
scheduled.  

In response to an RO request, in July 2004 a VA physician 
wrote that he had been requested to review the veteran's 
claims file, and provide an opinion as to whether there were 
any events during the veteran's VA hospitalization which 
could have caused or contributed to his death on June [redacted], 
2001.  This was in response to contentions by the appellant 
that the veteran's death was the fault of the VA based on 
neglect and abuse by the VA medical staff, specifically, 
neglected bed sores, incorrect blood type transfusions 
without consent, and oxygen inaccessibility.

Noted at the time was that the VA physician had reviewed the 
veteran's medical record and claims folder.  That review 
revealed that the veteran had been admitted to the Tuskegee 
VA Medical Center on February 14, 2001.  At that time, it was 
recommended that the veteran be moved to the West Campus in 
Montgomery, but the veteran insisted on being admitted to the 
East Campus.  At the time of discharge on May 9, 2001, the 
veteran's diagnoses were status post acute myocardial 
infarction, chronic obstructive pulmonary disease, urinary 
tract infection with enterococcus faecalis, sacral decubitus, 
malnutrition, and bronchopneumonia of the right lower lobe.

The VA physician noted that during the veteran's hospital 
stay, he did develop decubitus ulcers in the sacral area 
despite being cared for by the nursing staff.  The veteran's 
weight declined from 111 pounds on January 22, 2001 to 88 
pounds on April 11, 2001.  The veteran was treated for 
pneumonia, and computerized axial tomography (CAT) done in 
May 2001 showed severe chronic obstructive pulmonary disease, 
fibrosis, loculated fluid, and no infiltrates.

The VA physician also noted that the veteran ate very poorly 
during his hospitalization, and refused nasogastric tube 
placement for the purpose of improving his nutritional 
status.  The veteran was discharged home on oxygen on May 9, 
2001.  Accompanying the veteran was a home health care aide 
referral.  Home oxygen was placed in the veteran's home on 
May 8, 2001.  A hospital bed and other equipment were also 
placed in the veteran's home.

The VA physician summarized that on May 15, 2001, the veteran 
was readmitted to the VA hospital.  Noted at the time was 
that the veteran had been transferred from the Tallahassee 
Hospital due to increasing shortness of breath.  At the time, 
the veteran had a urinary tract infection.  Also noted was 
that the veteran had a sacral ulcer which was healing.  While 
in the hospital, the veteran received treatment not only for 
his urinary tract infection, but also for his sacral ulcer.  
The veteran's treatment appeared to be appropriate.  However, 
he continued to be significantly malnourished.  On May 20th, 
the veteran received two units of packed red blood cells with 
no untoward reaction.  While there did not appear to be a 
specific consent form, the veteran's family was at his 
bedside during the transfusion and, according to nurse's 
notes, they were cooperative.

The veteran was subsequently transferred to intermediate care 
on June 6, 2001.  He continued to eat poorly, and on June [redacted], 
2001, it was noted that he had begun to have problems with 
his respiratory system.  Radiographic studies indicated that 
the veteran was suffering from right lower lobe pneumonia.  
He declined rapidly, and a "do not resuscitate" order was 
placed.  The veteran was pronounced dead at 8:25 p.m. on June 
[redacted], 2001.  The apparent cause of the veteran's death was 
pneumonia.

According to the VA physician, the veteran declined rapidly 
following the development of pneumonia.  However, he was 
started on the appropriate antibiotic therapy when the 
pneumonia was diagnosed.

In reviewing his record, the VA physician saw no evidence 
that the veteran had been given the incorrect blood type 
during his transfusions.  While he did develop sacral 
bedsores, these were treated appropriately.  The cause of the 
veteran's bedsores was no doubt related to his inactivity and 
his significant malnutrition.  While the VA advised that he 
have a nasogastric tube placed for improving his nutritional 
status, he declined.  The veteran had severe end stage 
chronic obstructive pulmonary disease, and certainly was a 
"setup" for developing pneumonia, in particular, with his 
poor nutritional status.

In the opinion of the evaluating VA physician, the veteran 
was treated appropriately while in the VA hospital.  Nothing 
was done during the veteran's hospitalization which hastened 
his death.  According to the VA physician, the veteran's 
death was related to his severe chronic obstructive pulmonary 
disease and significant malnutrition, which predisposed him 
not only to pneumonia but also to his decubitus ulcers.

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the appellant offered 
testimony regarding alleged negligence on the part of VA 
personnel which, in her opinion, had hastened her husband's 
death.

In November 2005 the appellant wrote a letter to [redacted], 
asking for her assistance in corroborating the appellant's 
contention that the veteran received a blood transfusion that 
was supposed to be provided to Mrs[redacted] husband.  In 
response, Mrs. [redacted] stated that neither she nor her daughter 
could recall conversing with the appellant about a blood 
transfusion, and that to her knowledge there was never a plan 
for Mr. [redacted] to be given blood at any time.  

Analysis

The appellant requests DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  

The appellant argues that the veteran died as a result of 
improper care he received from the VA.  She notes that he was 
discharged from a VA hospital in May 2001, before his illness 
had resolved, and that he had to be readmitted about five 
days later.  She contends he received improper treatment 
including neglected bed sores, incorrect blood transfusion, 
and oxygen inaccessibility.

The only evidence supporting the appellant's claim consists 
of her statements.  In essence, her evidence consists of 
copies of the medical records with her hand-written 
commentary disagreeing with the information written in the 
medical records.  She also disagreed with the letter written 
by Mrs. [redacted], contending that Mrs. [redacted] must have forgotten 
their conversation regarding the blood transfusion.  

In contrast, the only medical opinion of record is that of 
the VA physician in July 2004, which provides competent 
medical evidence that the veteran's death was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
This medical opinion is of greater probative value than the 
appellant's allegations regarding the nature and quality of 
the treatment the veteran received.  The examiner opined that 
the veteran's death was due to his severe chronic obstructive 
pulmonary disease and his significant malnutrition, and that 
nothing was done which hastened his death.  Moreover, the 
physician noted that the development of pneumonia was 
foreseeable given his severe pulmonary disease and 
malnutrition.  The Board further notes that her allegations 
of improper care were also investigated in response to her 
OIG hotline complaints, and were found to be unsubstantiated.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for DIC under the 
provisions of 38 U.S.C.A. § 1151.

As a final matter, the Board notes that another medical 
opinion has not been obtained since the July 2004 VA medical 
opinion.  However, an additional opinion is not required.  In 
this regard, the VA's duty to obtain a medical opinion under 
38 U.S.C.A. § 5103A(d) does not apply to a DIC claim and 38 
U.S.C. § 5103A(a) does not always require the Secretary to 
assist the claimant in obtaining a medical opinion or 
examination.  Under § 5103(A)(a), the Secretary only needs to 
make reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  DeLaRosa 
v. Peake, _ Fed. Cir. _ (Jan. 31, 2008).  Such an opinion was 
requested and obtained.  Nothing has been added to the record 
since that time which provides any corroboration of the 
appellant's contentions of mistreatment or lack of 
appropriate care.  In fact, a lay statement the appellant 
sought to support her claim actually shows the appellant's 
contentions regarding the blood transfusion were incorrect.  
As noted above, the only evidence supporting the claim are 
the appellant's contentions, which were found to be 
unsubstantiated by the VA examiner, and upon investigation 
following an OIG hotline complaint.  Thus, an additional 
opinion is not required.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for DIC 
under the provisions of 38 U.S.C.A. § 1151.




ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
based on treatment at a VA facility is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


